The relator having failed to construct her house in accordance with the established grade of 1892, is not entitled to damages under section 951 of the Greater New York charter,  notwithstanding the fact that the street had not been improved and graded in accordance with the map filed. (People ex rel. Sciarillo v. Hennessy, 152 App. Div. 944; affd., 206 N. Y. 740; People ex rel. Flaxman v. Hennessy, 74 Misc. Rep. 166; People ex rel. Architects’ Offices, Inc., v. Ormond, 201 App. Div. 787.) The order is, therefore, reversed on the law and the facts, with ten dollars costs and disbursements, and the proceeding dismissed. Blaekmar, P. J., Rich, Jaycox and Manning, JJ., concur; Kelby, J., dissents on the ground that the city is estopped from denying that the natural grade on which the city paved and made assessments for improvements -is other than the so-called established grade.